Citation Nr: 0524610	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus Type II (DM), currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA).  

In August 2004, the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law in 
Montgomery, Alabama.  

The issue of entitlement to an increased evaluation for PTSD 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

At the time of his August 2004 hearing before the undersigned 
Veterans Law Judge, the veteran stated he wished to withdraw 
the issue of entitlement to an increased evaluation for DM.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of an increased 
evaluation for DM, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The appellant, through testimony at his 
August 2004 hearing before the undersigned Law Judge, 
withdrew his appeal as to the issue of entitlement to an 
increased evaluation for DM.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for an increased evaluation 
for DM, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased 
evaluation for DM is dismissed.


REMAND

With regard to the issue of an increased evaluation for PTSD, 
the Board notes that at the time of his August 2004 VA Travel 
Board hearing, the veteran indicated that his PTSD had 
increased in severity since the time of his last 
comprehensive VA examination in April 2003, as reflected by 
workplace accommodations made by his employer.  VA is obliged 
to afford a veteran a contemporaneous examination where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Both the veteran and his representative have requested that 
the veteran be afforded another VA examination to determine 
the current nature and severity of the veteran's PTSD.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  The RO should obtain all records, not 
already in the claim file, reflecting 
treatment of the veteran for PTSD at VA 
medical facilities in Tuskegee and 
Montgomery.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
PTSD.  All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  It is 
imperative that the examiner include a 
definition of the numerical code assigned 
under DSM-IV. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.







	                     
______________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


